73825: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-44881: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73825


Short Caption:RANDOLPH (THOMAS) VS. STATE (DEATH PENALTY-DIRECT)Court:Supreme Court


Related Case(s):59754, 60014


Lower Court Case(s):Clark Co. - Eighth Judicial District - C250966Classification:Criminal Appeal - Death Penalty - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:07/07/2020 at 1:00 PMOral Argument Location:Carson City


Submission Date:07/07/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantThomas William RandolphRandall H. Pike
							(Former)
						
							(Special Public Defender)
						Sandra L. StewartJoNell Thomas
							(Former)
						
							(Special Public Defender)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						David L. Stanton
							(Clark County District Attorney)
						Charles W. Thoman
							(Clark County District Attorney)
						Steven B. Wolfson
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


08/25/2017Filing FeeAppeal Filing fee waived.  Criminal.


08/25/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-28545




08/25/2017Notice of Appeal DocumentsFiled Notice of Appeal. (Second NOA) (Filed by appellant counsel Jonell Thomas/Special PD).17-28557




09/11/2017Transcript RequestFiled Certificate of No Transcript Request.17-30478




09/11/2017Docketing StatementFiled Docketing Statement.17-30479




09/22/2017Record on Appeal DocumentsFiled Record on Appeal Volumes 1-20 (via FTP).17-32282




09/22/2017Record on Appeal DocumentsFiled Record on Appeal Volumes 21-40 (via FTP).17-32283




09/27/2017Record on Appeal DocumentsFiled Record on Appeal (PSI) Pages 5050-5057 (SEALED).


09/27/2017Record on Appeal DocumentsFiled Record on Appeal Pages 973-1036, 1416-1425, 1488, 1489, 1490, 1492, 1495, 1496, 1498, 1500, 1535-1540, 1541-1561, 1771-1784, 1785-1817, 1830, 1834-1980, 1981-2080, 2096-2101, 2124-2138, 8160-8360, 8361-8470 (SEALED).


10/16/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/20/16. To Court Reporter: Yvette Sison.17-35318




10/23/2017MotionFiled Appellant's Motion to Supplement the Record on Appeal and Notice of Error in Index of Record on Appeal.17-36345




10/30/2017TranscriptFiled Notice from Court Reporter. Yvette Sison stating that the requested transcripts were delivered.  Dates of transcripts: 05/20/16.17-37087




11/22/2017Order/ProceduralFiled Order Granting Motion. Appellant has filed a motion to supplement the record on appeal with the transcript that was inadvertently omitted from appellant's request for transcripts, but which has since been requested and prepared. The motion is granted as follows. The clerk of the district court shall transmit to the clerk of this court the transcript  of proceedings held on October 20, 2017. Appellant also asks this court to note a typographical error in the index of the record on appeal. The transcript of hearing dated March 30, 2013 in Volume 10, pages 2190-2194, should be "2016" not "2013".17-40429




12/04/2017Record on Appeal DocumentsFiled Supplemental Record on Appeal - VOL 41.17-41575




01/18/2018MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.18-02501




02/01/2018Order/ProceduralFiled Order Granting Motion. Opening Brief due: March 23, 2018.18-04433




03/23/2018MotionFiled Appellant's Second Motion for Extension of Time to File Opening Brief.18-11325




04/05/2018Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief due: July 23, 2018.18-12949




04/11/2018MotionFiled Motion to Withdraw as Counsel for Appellant and for Limited Remand for Appointment of New Counsel.18-13931




04/19/2018Order/ProceduralFiled Order Granting Motion to Withdraw and Remanding for Appointment of Counsel. The clerk of this court shall remove Jo Nell Thomas and the Special Public Defender's office as counsel of record for appellant. We remand this appeal to the district court for the limited purpose of securing appellate counsel for appellant. Order Appointing Counsel or Notice of Appearance due: 35 days. Briefing of this appeal shall be suspended pending further order of this court.18-14945




04/30/2018Order/IncomingFiled District Court Order Appointing Appellate Counsel in Capital Case.  Filed in district court on 4/30/18.18-16360




05/03/2018Order/ProceduralFiled Order Reinstating Briefing. The clerk shall add Sandra L. Stewart as counsel for the Appellant. Opening Brief due: 90 days.18-16910




05/03/2018Order/IncomingFiled District Court Order Appointing Counsel. Filed copy of order filed in district court on 04/30/18 appointing Sandra L. Stewart as counsel for appellant.18-16966




07/10/2018MotionFiled Appellant's Motion For Enlargement Of Time To File Opening Brief (First Request).18-26082




07/23/2018Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief due: October 1, 2018.18-28052




09/17/2018MotionFiled Appellant's Motion For Enlargement Of Time To File Opening Brief (Second Request).18-36229




10/04/2018Order/ProceduralFiled Order Regarding Motion.  Appellant's Opening Brief due:  45 days.18-38914




11/19/2018MotionFiled Appellant's Motion For Enlargement Of Time To File Opening Brief (Third Request). (SC)18-904690




11/29/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  December 10, 2018.  (SC)18-906178




12/10/2018MotionFiled Appellant's Motion For Enlargement Of Time To File Opening Brief (Fourth Request). (SC)18-907626




12/17/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  December 19, 2018.  (SC)18-909023




12/18/2018BriefFiled Opening Brief/Death Direct. (SC)18-909186




02/19/2019MotionFiled Respondent's Motion for Enlargement of Time to File Answering Brief.  (SC)19-07701




03/06/2019Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: April 19, 2019. (SC).19-10041




04/19/2019MotionFiled Respondent's Motion for Enlargement of Time Second Request (Answering Brief). (SC)19-17277




05/02/2019Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: June 18, 2019. (SC).19-19314




06/18/2019BriefFiled Respondent's Answering Brief. (SC)19-26352




06/18/2019MotionFiled Respondent's Motion to Transmit Exhibit Under NRAP 30(d). (SC)19-26354




06/27/2019Order/ProceduralFiled Order Directing Transmission of Exhibits.  The district court clerk shall have 14 days from the date of this order to transmit State's Exhibits 203 and 213 to this court.  (SC)19-27788




07/29/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: August 16, 2019. (SC).19-31853




08/21/2019BriefFiled Appellant's Reply Brief. (SC)19-35051




08/21/2019Case Status UpdateBriefing Completed. (SC)


06/05/2020Order/ProceduralFiled Order Scheduling Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on July 7, 2020, at 1:00 p.m.  Argument shall be limited to 60 minutes. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test the capabilities of the connection and video equipment approximately one week prior to argument. (SC).20-21287




06/22/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-23088




07/07/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 73825. (SC)


12/10/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Silver, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 78. En Banc. (SC).20-44881




01/04/2021RemittiturIssued Remittitur. (SC)21-00002




01/04/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/27/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 6, 2021. (SC)21-00002





Combined Case View